

117 S1055 IS: Criminal Alien Removal Clarification Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1055IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that any alien who has been convicted of a felony or two misdemeanors, is deportable, and for other purposes.1.Short titleThis Act may be cited as the Criminal Alien Removal Clarification Act of 2021.2.Criminal grounds for deportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended to read as follows:(2)Criminal groundsAny alien who, at any time after admission, has been convicted of a felony or two misdemeanors, whether under State or Federal law, is deportable..